Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s arguments, see pages 14-15, filed 9/13/22, with respect to claims 12 and 14 have been fully considered and are persuasive.  The rejection of claims 12 and 14 have been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11, 13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Noel (US 2020/0117909).
Regarding claim 1, Noel teaches a video generation method (Figs. 1-2 teaches a video generating method/system) comprising:
obtaining action clips into which source videos are split, through action recognition with respect to the source videos (Figs. 1-2 (step 202) and paragraph 23 teaches obtaining interesting portions of a source video clips through the detection of a highlight moments within the video content);
selecting target clips from among the action clips, based on correlation between clip features of at least some of the action clips and an intention feature extracted from a video generation request (Figs. 1-2, step 205 results in the selection of a number of flexible video segments that are correlated based on user input for intent (see at least paragraphs 30, 37, 45 and 49 teaches various user intents in the form of duration, highlight selection, other parameters, etc.),
generating a target video by combining at least some of the target clips (Fig. 2, step 206 teaches generation of a video summary that includes all of the selection flexible video segments).
allocating levels to the action clips according to a time length of the action clips (Figs. 3A-4B, flexible video segments having different levels of lengths associated therewith. The flexible video segment is setup to have three separate lengths/levels associated with each flexible video segment. Later on during automatic editing the specific length/level is selected based on different reasons. But what is clear here is that each of the flexible video segments has been allocated multiple levels thereto.); and
selecting one of a plurality of levels allocatable to the action clips as a target level, based on a limited length of the target video (Fig. 2, last steps 205-206 teaches selecting one of the levels to be used for the final summarized video. Paragraphs 55-58 and 61 teaches wherein the length level of each of the flexible video segments is selected for the output video having a desired length. Therefore, it is clear that for each of the flexible video segments, based on the requirement of the video editing, the system determines and selects a particular “level” to be extracted from each flexible video segment. E.g., when the musical track is long and there are that many flexible video segments to choose from the system would choose a target level that would utilize, for most of the flexible video segments, a longer level than a minimum segment duration. Vice versa, when a musical track is short, the minimum durations would be used for majority of the flexible video segments that are used in the output),
wherein the selecting of the target clips from among the action clips comprises selecting the target clips from among action clips to which the target level is allocated, based on correlation between clip features of the action clips to which the target level is allocated and the intention feature (Figs. 3A-4B teaches flexible video segments that are allocated different levels based on the length of the action clip and also based on the length of the output summary video. Further, Figs. 1-2, step 205 results in the selection of a number of flexible video segments that are correlated based on user input for intent (see at least paragraphs 30, 37, 45 and 49 teaches various user intents in the form of duration, highlight selection, other parameters, etc.). Furthermore, Therefore, it is clear that for each of the flexible video segments, based on the requirement of the video editing, the system determines and selects a particular “level” to be extracted from each flexible video segment. E.g., when the musical track is long and there are that many flexible video segments to choose from the system would choose a target level that would utilize, for most of the flexible video segments, a longer level than a minimum segment duration).
Regarding claim 2, Noel teaches the claimed further comprising:
wherein the selecting of the target clips from among the plurality of action clips comprises selecting the target clips from among action clips to which the target level is allocated, based on correlation between clip features of the plurality of action clips to which the target level is allocated and the intention feature (Figs. 3A-4B teaches flexible video segments that are allocated different levels based on the length of the action clip and also based on the length of the output summary video. Further, Figs. 1-2, step 205 results in the selection of a number of flexible video segments that are correlated based on user input for intent (see at least paragraphs 30, 37, 45 and 49 teaches various user intents in the form of duration, highlight selection, other parameters, etc.)).
Regarding claim 3, Noel teaches the claimed wherein the allocating of the levels to the plurality of action clips comprises allocating, to each of the plurality of action clips, a level corresponding to a length region to which respective time lengths of the plurality of action clips belong, from among length regions corresponding to the plurality of levels (see Figs. 3A-4B, wherein each of the clips has different levels allocated based on the length region to which the action clips belong. Paragraphs 42-44 teaches the aspects of the varying length levels associated with the flexible video segments).
Regarding claim 4, Noel teaches the claimed wherein the allocating of the levels to the plurality of action clips comprises allocating adjacent levels to an action clip belonging to a transition length region of the adjacent levels from among the plurality of action clips (Figs. 3A-4B and Paragraphs 42-44 teaches the aspects of the varying length levels associated with the flexible video segments being adjacent levels within each of the adjacent flexible video segments (Fig. 5A shows flexible video segments adjacent to one another)).
Regarding claim 7, Noel teaches the claimed wherein the allocating of the levels to the plurality of action clips comprises allocating, to each of the plurality of action clips, a level corresponding to a length threshold closest to the respective time lengths of the plurality of action clips, from among length thresholds corresponding to the plurality of levels (see Figs. 3A-4B, wherein each of the clips has different levels allocated based on the length region to which the action clips belong. Paragraphs 42-44 teaches the aspects of the varying length levels associated with the flexible video segments specially wherein the varying lengths are centered around the highlight moment 400. The highest level (maximum segment duration) has the longest length but is still centered around the highlight moment 400, the same applies to the highlight moment being centered around for the other two levels (minimum segment duration and target segment duration)).
Regarding claim 8, Noel teaches the claimed wherein the selecting of the one from the plurality of levels as the target level comprises selecting a level of which a length threshold is less than the limited length, as the target level, while comparing the length thresholds of the plurality of levels with the limited length in a descending order of the levels (see Figs. 3A-4B, wherein each of the clips has different levels allocated based on the length region to which the action clips belong. Paragraphs 42-44 teaches the aspects of the varying length levels associated with the flexible video segments specially wherein the varying lengths are centered around the highlight moment 400. The highest level (maximum segment duration) has the longest length but is still centered around the highlight moment 400, the same applies to the highlight moment being centered around for the other two levels (minimum segment duration and target segment duration)). Further, the target length is selected as taught in Paragraphs 55-58 and 61 wherein the length level of each of the flexible video segments is selected for the output video having a desired length. The claimed “target level” having a length threshold (see duration element 622) less than the limited length is met by the “minimum target length” of Noel when the length of the output video summary is given a specific length).
Regarding claim 9, Noel teaches the claimed wherein the selecting of the target clips comprises:
selecting candidate target clips from among action clips to which the target level is allocated, based on correlation between clip features of the action clips to which the target level is allocated and the intention feature (Figs. 1-2, step 205 results in the selection of a number of flexible video segments that are correlated based on user input for intent (see at least paragraphs 30, 37, 45 and 49 teaches various user intents in the form of duration, highlight selection, other parameters, etc.),;
selecting, as a target clip, a candidate target clip having a largest correlation with the intention feature from among the candidate target clips (see paragraphs 33 and 37 and 44 teaches wherein the number of flexible video segments are selected based on an interest curve); and
based on correlations between the selected target clip and remaining candidate target clips, selecting some of the candidate target clips as the target clip (see paragraphs 33 and 37 and 44 teaches wherein the number of flexible video segments are selected based on an interest curve and furthermore paragraphs 7-8 teaches how additional number of flexible video segments are selected in a succession).
Regarding claim 10, Noel teaches the claimed wherein the selecting of the some of the candidate target clips as the target clip comprises selecting, as the target clip, a candidate target clip having a correlation that is less than a threshold and is smallest, from among the correlations between the selected target clip and the remaining candidate target clips (see paragraphs 33 and 37 and 44 teaches wherein the number of flexible video segments are selected based on an interest curve and furthermore paragraphs 7-8 teaches how additional number of flexible video segments are selected in a succession. The last clip selected would have the lowest correlation on the interest curve).
Regarding claim 11, Noel teaches the claimed wherein an action label of an action clip assigned a first level from among the plurality of levels is superordinate to an action label of an action clip assigned a lower level than the first level from among the plurality of levels (Figs. 3A-4B, minimum segment duration, target segment duration and maximum segment duration having different levels. The minimum segment duration level is superordinate to the other two levels while having the highest interest level).
Regarding claim 13, Noel teaches the claimed wherein the generating of the target video comprises generating the target video by combining clips selected sequentially from the target clips, based on clip features of the target clips and the intention feature (See Figs. 5A-6B, the selected target flexible video segments are sequentially selected and added into the video summary).
Regarding claim 18, Noel teaches the claimed further comprising displaying the target clips by distinguishing the target clips according to action labels of the target clips (Figs. 5A-6B, wherein the flexible video segments are displayed differently to distinguish the target clips).
Claim 19 is rejected for the same reasons as discussed in claim 1 above, and furthermore, Noel teaches an apparatus (Fig. 1), with memory (paragraph 68) storing a program (machine readable instructions 100 in memory) and a processer (Fig. 1, processor 11) configured to execute the program stored in the memory to execute the same methodology in claim 1 above.
Claim 20 is rejected for the same reasons as discussed in claim 19 above with respect to the memory meeting the claimed non-transitory computer-readable medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Noel (US 2020/0117909) and further in view of Gong et al. (US 2016/0239711).
Regarding claim 12, while Noel teaches the ability to extract video portion/clips that are of relevance, fails to explicitly teach the aspect of person clips and therefore fails to teach, however, Gong teaches the claimed further comprising:
obtaining person clips into which the source videos are split, through person recognition with respect to the source videos (Paragraphs 18, 115 118 and 158 teaches segments that are identified with having detected a particular person);
extracting a common clip from a target clip and a person clip split from a same source video from among the target clips and the person clips (Paragraphs 18, 115 118 and 158 teaches wherein from all segments of video clips, common clips as those having a particular person detected in the segment is determined); and
generating the target video by using the common clip as a target clip (Paragraphs 18, 115 118 and 158).
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Gong into the system of Noel because the proposed combination allows for the benefit of improving the user experience by automatically summarizing videos based on interesting, salient and important portions of the content (Gong: paragraphs 2-18).
Regarding claim 14, Noel fails to explicitly teach, however, Gong teaches the claimed wherein the generating of the target video comprises excluding some of the target clips according to a result of a comparison between persons included in the target clips and a person identified from the video generation request (Paragraphs 18, 115 118 and 158 teaches wherein from all segments of video clips, common clips as those having a particular person detected in the segment is determined and used to create a video summarization leaving out segments of video without the user/person being present). 
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Park into the system of Noel because the proposed combination allows for the benefit of improving the user experience by automatically summarizing videos based on interesting, salient and important portions of the content (Gong: paragraphs 2-18).
Allowable Subject Matter
Claim 5-6 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claim 5 recites features for “wherein the selecting of the one from the plurality of levels as the target level comprises: selecting a first level from among the plurality of levels as the target level when a length threshold of the first level is less than the limited length; comparing a first number of action clips each having a time length less than the limited length from among the action clips assigned the first level with a second number of action clips each having a time length less than the limited length from among the action clips assigned a second level, when the length threshold of the first level is greater than the limited length; and determining the first level as the target level according to a result of the comparing or determining the second level as the target level when the second level is a last level”; and dependent claim 21 recites “select the target clips from among action clips to which the target level is allocated, based on correlation between clip features of the plurality of action clips to which the target level is allocated and the intention feature, allocate, to each of the plurality of action clips, a level corresponding to a length region to which respective time lengths of the plurality of action clips belong, from among length regions corresponding to the plurality of levels, wherein the processor is further configured to: select a first level from among the plurality of levels as the target level when a length threshold of the first level is less than the limited length, compare a first number of action clips each having a time length less than the limited length from among action clips assigned the first level with a second number of action clips each having a time length less than the limited length from among action clips assigned a second level, when the length threshold of the first level is greater than the limited length, and determine the first level as the target level according to a result of the comparing or determining the second level as the target level when the second level is a last level.”
	The above underlined limitations in combination with their respective independent claims and intervening dependent claims are not taught in the prior art, nor would it have been obvious to a person of ordinary skill in the art at the time of the filing. Therefore, the prior art neither singularly, or in combination, meets the above underlined claim limitations.
Claims 15-17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481